DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a slot die.
Group II, claim 10, drawn to a control method of a slot die.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 


Species A-1: embodiment of Fig. 4a (claim 3);
Species A-2: embodiment of Fig. 4b (claim 4).

Please elect one of the following Species B:
Species B-1: embodiment of Fig. 3 (claim 6);
Species B-2: embodiment of Fig. 8 (claims 7 and 8).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1, 2, 5, and 9.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the slot die of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in Izumi (JP 2009-273997 (already of record) see English translation) and Lang (US 20110086164). 
Izumi teaches a slot die 10 (see for example Figs. 1-3) with blocks 21b-e (variable manifolds) which applies ink on a substrate to perform a coating process, the slot die comprising: a plate 12 (first body) having a manifold 15 (cavity) configured to accommodate the ink supplied from the outside (para 0021-0022; see for example Figs. 1-3); a plate 11 (second) body having a length corresponding to the first body and having a slit 16 (discharge port), from which the ink is discharged, formed in one side thereof when the plate 12 (second body) is coupled to the plate 11 (first body)(para 0021-0022; see for example Figs. 1-3); a plurality of blocks 21b-3 (variable manifolds) disposed in the manifold 15 (cavity) in a width direction of the substrate and installed so as to reciprocate in the manifold 15 (cavity) (para 0022; see for example Figs. 1-3); and 
a plurality of manifold drivers 24 disposed at one side of the plate 12 (first body) and connected to the plurality of blocks 21b-e (variable manifolds) to allow the plurality of blocks 21a-e (variable manifolds) to reciprocate, respectively (para 0022; see for example Fig. 3), wherein each of the plurality of blocks 21b-e (variable manifolds) is independently driven according to a state of the ink coated on the substrate and adjusts a partial discharge amount of the ink discharged from the slit 16 (discharge port) by changing a partial volume of the manifold 15 (cavity) at an arrangement position thereof (para 0022; see for example Fig. 3). 
	Izumi does not explicitly teach that the plate 12 (first body) has a length corresponding to a width of the substrate.
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate 12 (first body) of Izumi to correspond to the width of the substrate, as taught by Lang, for the benefit of depositing layers over the substrate or portions thereof.

During a telephone conversation with Mr. Hyun Woo (Corey) Shin on 6/3/2021 a provisional election was made without traverse to prosecute the invention of Groups I, Species A-2, Species B-1, claims 1, 2, 4, 5, 6, and 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3, 7, 8, and 10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim limitation “position adjustment portion” in claim 2 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “position adjustment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “portion” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has/have been interpreted to cover “drive shaft member” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 14, lines 7-11).

	

Claim Objections
Claim 1 is objected to because the following expression should read as “a discharge port” in line 5.  
Claim 9 is objected to because the following expression should read as “and in a direction toward the discharge port” in lines 1-2.  
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “second driving actuator” in lines 1-2 and lines 4-5, respectively. These limitations are indefinite since claim 4 depends on claims 1 and 2, and claims 1 and 2 do not previously recite a “first” driving actuator. Thus, it is unclear whether the term “second” is referring to the number of driving actuators. The limitations will be interpreted as “first driving actuator” for clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (JP 2009-273997 (already of record) see English translation) in view of Lang (US 20110086164).
	Regarding claim 1, Izumi teaches a slot die 10 (see for example Figs. 1-3) with blocks 21b-e (variable manifolds) which applies ink on a substrate to perform a coating process, the slot die comprising: 
a plate 12 (first body) having a manifold 15 (cavity) configured to accommodate the ink supplied from the outside (para 0021-0024; see for example Figs. 1-3); 
a plate 11 (second) body having a length corresponding to the first body and having a slit 16 (discharge port), from which the ink is discharged, formed in one side thereof when the plate 12 (second body) is coupled to the plate 11 (first body)(para 0021-0024; see for example Figs. 1-3); 

a plurality of manifold drivers 24 disposed at one side of the plate 12 (first body) and connected to the plurality of blocks 21a-e (variable manifolds) to allow the plurality of blocks 21b-e (variable manifolds) to reciprocate, respectively (para 0022-0024; see for example Fig. 3), wherein 
each of the plurality of blocks 21b-e (variable manifolds) is independently driven according to a state of the ink coated on the substrate and adjusts a partial discharge amount of the ink discharged from the slit 16 (discharge port) by changing a partial volume of the manifold 15 (cavity) at an arrangement position thereof (para 0022-0024; see for example Fig. 3). 

	Izumi does not explicitly teach that the plate 12 (first body) has a length corresponding to a width of the substrate.
However, Lang teaches that it is well known to provide a die body length corresponding to the width dimension of the substrate, for the benefit of depositing layers over the substrate or portions thereof (para 0044; see for example Fig. 3). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 

	Regarding claim 2, Izumi further teaches that each of the plurality of variable manifolds comprises a block 21b-e (movement block) disposed in the manifold 15 (cavity) so as to reciprocate in a direction toward the slit 16 (discharge port) (para 0021-0024; see for example Figs. 1-3); and 
a shaft (not labeled; see for example Figs. 1 and 3) (position adjustment portion) having one end connected to each block 21b-e (movement block) and the other end connected to each of the plurality of manifold drivers 24 and configured to adjust a position of each block 21b-e (movement block) by using a driving force supplied from each of the plurality of manifold drivers 24 (para 0021-0024; see for example Figs. 1-3), wherein, 
when the position in the manifold 15 (cavity) is changed by the shaft (position adjustment portion), each block 21b-e (movement block) changes the partial volume of the manifold 15 (cavity) at an arrangement position thereof (para 0021-0024; see for example Figs. 1-3). 

Regarding claim 4, Izumi further shows the position adjustment portion comprises a drive shaft member having one end connected to a block 21b-e (movement 
Izumi further teaches that each of the plurality of manifold drivers 24 is a driving actuator such as a hydraulic / pneumatic cylinder (para 0061). Thus, it is implicit hydraulic / pneumatic cylinders are configured to generate a linear driving force. [I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (see MPEP 2144.01).

Regarding claim 5, Izumi further teaches that at least one of the plate 12 (first body) and the plate 11 (second body) has at least one ink supply hole 13b formed in one side thereof, which is configured to supply the ink supplied from the outside to the manifold 15 (cavity) (para 0029; see for example Fig. 2). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi (JP 2009-273997 (already of record) see English translation) in view of Lang (US 20110086164) as applied to claim 5 above, and in further view of Cloeren (US 20080274223).
Regarding claim 6, as mentioned above, Izumi further teaches that each of the plurality of variable blocks 21b-e (manifolds) changes a partial volume of the lower portion of the manifold 15 (cavity) at an arrangement position thereof (para 0021-0024; see for example Figs. 1-3).

Izumi further shows that the supply hole 13b communicates with an upstream portion (upper) portion of the manifold 15 (cavity) via flow path 45 (see for example Fig. 1).
Izumi does not explicitly teach that the one ink supply hole communicates with a downstream (lower) portion of the manifold 15 (cavity) with respect to each of the plurality of variable blocks 21b-e (manifolds).
	However, Cloeren teaches a supply hole that communicates with a downstream (lower) portion of the channel 34 (cavity) with respect to a variable body 16 (manifold), for the benefit of providing adjustment precision and suitable balance of fluid flow processing requirements and operating functionality of the slot die (para 0048, 0054-0057, 0081-0083; see for example Fig. 6). The rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04(VI)(C)).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the supply hole 13b at a downstream (lower) portion of the manifold 15 (cavity) with respect to each of the plurality of variable blocks 21b-e (manifolds), as taught by Cloeren, for the benefit of providing adjustment precision and suitable balance of fluid flow processing requirements and operating functionality of the slot die.
	

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Izumi (JP 2009-273997 (already of record) see English translation) in view of Lang (US 20110086164) as applied to claim 1 above, and in further view of Joos (US 20120027942).
	Regarding claim 9, Izumi does not explicitly teach a shim plate between the plate 12 (first body) and the plate 11 (second body).
However, Joos teaches a shim plate 20 disposed between a first body 11 and a second body 12 and having one or more channels 23 (slits) which communicate with a cavity 13 and are open a direction toward a slot 19 (discharge port), for the benefit of maintaining uniformity of the fluid while traveling through the slot 19 (discharge port) (para 0042; see for example Figs. 1 and 2). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a shim plate between the plate 12 (first body) and the plate 11 (second body) with the apparatus of Izumi, as taught by Joos, for the benefit of maintaining uniformity of the fluid while traveling through the slit 16 (discharge port).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kuromiya (US 20040139913) discloses changing the volume of the manifold of an extrusion nozzle (para 0012; see for example Figs. 1-8).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.